Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
March 20, 2007, is between A.D.A.M., INC., a Georgia corporation (“Borrower”);
ONLINE BENEFITS, INC., a Delaware corporation (“Online Benefits) (Borrower and
Online Benefits sometimes hereinafter are referred to individually as a “Credit
Party” and collectively as the “Credit Parties”); the financial institutions
from time to time parties to the Credit Agreement described below, as the
Lenders thereunder; and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company, as administrative agent for the Lenders (“Agent”).

RECITALS

A. The Credit Parties, Integrative Medicine Communications, Inc., a
Massachusetts corporation (“IMC”), Nidus Information Services, Inc., a Delaware
corporation (“Nidus”), Benergy Outsourcing Strategies, Inc., a Delaware
corporation (“Benergy”), and Captiva Software, Inc., a Florida corporation
(“Captiva”), Agent and the Lenders entered into that certain Credit Agreement
dated as of August 14, 2006 (the “Credit Agreement”), pursuant and subject to
the terms and conditions of which the Lenders thereunder agreed to extend
certain loans and other financial accommodations to Borrower.

B. On December 20, 2006 (i) IMC and Nidus merged with and into Borrower with
Borrower as the surviving corporation (the “IMC/Nidus Mergers”) and (ii) Benergy
and Captiva merged with and into Online Benefits with Online Benefits as the
surviving corporation (the “Benergy/Captiva Mergers”).

C. Certain Events of Default (the “Subject Defaults”) have occurred under
Section 8.1(c) of the Credit Agreement because the Credit Parties breached
Section 7.4(i) of the Credit Agreement since (i) the IMC/Nidus Mergers were not
permitted under Section 7.4(i) of the Credit Agreement and (ii) the Credit
Parties failed to give Agent at least 10 Business Days’ prior written notice of
the Benergy/Captiva Mergers.

D. The Credit Parties have requested that Agent and the Lenders (i) waive the
Subject Defaults and (ii) modify in certain respects the financial covenants and
amortization schedule contained in the Credit Agreement.

E. Agent and the Lenders are willing to agree to the requests of the Credit
Parties subject to the terms and conditions of this First Amendment.

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions,
premises and other mutual covenants set forth in this First Amendment, and other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Credit Parties, Agent and the Lenders hereby agree as follows:

1. Definitions. Unless otherwise defined herein, all capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is amended as set forth
below.

(a) Section 2.9(a). Section 2.9(a) of the Credit Agreement is deleted in its
entirety and the following is substituted in lieu thereof:

“(a) The Principal Balance of Term Loan A shall be paid in installments on the
dates and in the respective amounts set forth below:

 

Payment Date

  Amount of Installment

March 19, 2007

  $ 2,000,000

June 30, 2008

  $ 1,000,000

September 30, 2008

  $ 1,000,000

December 31, 2008

  $ 1,250,000

March 31, 2009

  $ 1,250,000

June 30, 2009

  $ 1,250,000

September 30, 2009

  $ 1,250,000

December 31, 2009

  $ 1,250,000

March 31, 2010

  $ 1,250,000

June 30, 2010

  $ 1,250,000

September 30, 2010

  $ 1,250,000

December 31, 2010

  $ 1,500,000

March 31, 2011

  $ 1,500,000

June 30, 2011

  $ 1,500,000



--------------------------------------------------------------------------------

(b) Exhibit B-1. Exhibit B-1 is amended by deleting Items 1, 2, 3 and 4
contained therein in their entirety and substituting the following in lieu
thereof:

“1. Minimum EBITDA. No Credit Party shall permit EBITDA for the Computation
Period (as defined in Exhibit B-2) ending on any date set forth in the table
below to be less than the minimum amount set forth in the table below opposite
such date:

 

Date

   Minimum EBITDA

December 31, 2006

   $ 1,599,000

March 31, 2007

   $ 3,122,000

June 30, 2007

   $ 4,338,000

September 30, 2007

   $ 5,615,000

December 31, 2007

   $ 5,143,000

March 31, 2008

   $ 6,133,000

June 30, 2008

   $ 6,285,000

September 30, 2008

   $ 6,461,000

December 31, 2008

   $ 6,583,000

March 31, 2009

   $ 6,166,000

June 30, 2009

   $ 6,272,000

September 30, 2009

   $ 6,666,000

December 31, 2009

   $ 7,375,000

March 31, 2010

   $ 7,697,000

June 30, 2010

   $ 8,197,000

September 30, 2010

   $ 8,638,000

December 31, 2010

   $ 9,020,000

March 31, 2011

   $ 9,397,000

June 30, 2011 and the last day of each calendar quarter thereafter

   $ 9,500,000

 

2



--------------------------------------------------------------------------------

“EBITDA” shall be calculated in the manner set forth on Exhibit B-2.

2. Leverage Ratio. No Credit Party shall permit the Leverage Ratio as of any
date set forth below to exceed the maximum ratio set forth in the table below
opposite such date:

 

Date

  Maximum Leverage Ratio December 31, 2006   4.10 March 31, 2007   4.10 June 30,
2007   4.25 September 30, 2007   4.25 December 31, 2007   4.25 March 31, 2008  
3.75 June 30, 2008   3.50 September 30, 2008   3.25 December 31, 2008   3.00
March 31, 2009   3.00 June 30, 2009   2.75 September 30, 2009   2.40
December 31, 2009   2.00 March 31, 2010   1.75 June 30, 2010   1.50
September 30, 2010   1.25 December 31, 2010   1.25

March 31, 2011 and the last day of each calendar quarter thereafter

  1.00

The “Leverage Ratio” shall be calculated in the manner set forth in Exhibit B-2.

3. Fixed Charge Coverage Ratio. No Credit Party shall permit the Fixed Charge
Coverage Ratio as of any date set forth in the table below to be less than the
minimum ratio set forth in the table below opposite such date:

 

Date

  Minimum Fixed Charge Coverage Ratio

December 31, 2006

  1.20

March 31, 2007

  2.20

June 30, 2007

  2.30

September 30, 2007

  2.20

December 31, 2007

  1.40

March 31, 2008

  1.20

June 30, 2008

  1.00

September 30, 2008

  1.00

December 31, 2008

  1.00

March 31, 2009

  1.00

June 30, 2009

  1.00

September 30, 2009

  1.00

December 31, 2009

  1.00

March 31, 2010

  1.10

June 30, 2010

  1.20

September 30, 2010

  1.30

December 31, 2010

  1.30

March 31, 2011

  1.40

June 30, 2011

  1.40

September 30, 2011 and the last day of each calendar quarter thereafter

  1.50

 

3



--------------------------------------------------------------------------------

The “Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit B-2.

4. Interest Coverage Ratio. No Credit Party shall permit the Interest Coverage
Ratio as of any date set forth in the table below to be less than the minimum
ratio set forth in the table below opposite such date:

 

Date

   Minimum Interest Coverage Ratio

December 31, 2006

   1.75

March 31, 2007

   2.75

June 30, 2007

   2.50

September 30, 2007

   2.50

December 31, 2007

   2.25

March 31, 2008

   2.50

June 30, 2008

   2.75

September 30, 2008

   2.75

December 31, 2008

   3.00

March 31, 2009

   3.15

June 30, 2009

   3.40

September 30, 2009 and the last day of each calendar quarter thereafter

   3.50

The “Interest Coverage Ratio” shall be calculated in the manner set forth in
Exhibit B-2.”

 

4



--------------------------------------------------------------------------------

3. Amendment Fee. In consideration of the willingness of Agent and the Lenders
to enter into this First Amendment, Borrower agrees to pay to Agent, for the
ratable benefit of the Lenders, a non-refundable amendment fee of $25,000 (the
“Amendment Fee”). The Amendment Fee shall be deemed to be fully earned and
payable upon the execution and delivery of this First Amendment by Agent and the
Credit Parties.

4. Conditions to Effectiveness. This First Amendment shall be effective upon the
satisfaction (or waiver in advance by Agent in its sole discretion) of all of
the following conditions in a manner, form and substance satisfactory to Agent:

(a) Delivery of Documents. The following shall have been delivered to Agent,
each duly authorized and originally executed (except as otherwise noted below)
and each in form and substance satisfactory to Agent:

(1) this First Amendment;

(2) Agent shall have received from each Credit Party a certificate of the
corporate Secretary or Assistant Secretary of each Credit Party certifying
(i) that there have been no changes to the Charter and Good Standing Documents
delivered to Agent in on the Closing Date, and (ii) resolutions adopted by the
board of directors of each Credit Party pursuant to applicable laws authorizing
the execution and delivery of this First Amendment and all other documents and
instruments executed in connection herewith and the consummation of the
transactions contemplated herein;

(3) Agent shall have received evidence satisfactory to Agent in its Permitted
Discretion that the IMC/Nidus Mergers and the Benergy/Captiva Mergers have been
consummated, including, without limitation, Articles or Certificates of Merger
from the applicable Secretaries of State; and

(4) Agent shall have received such other documents, instruments and agreements
as Agent may require in its Permitted Discretion in connection with this First
Amendment.

(b) No Default. No Default or Event of Default shall exist, other than the
Subject Defaults.

(c) Representations and Warranties. All representations, warranties, covenants
and agreements of the Credit Parties contained in the Credit Agreement and the
other Loan Documents shall be true and correct as though then made (except for
those representations and warranties made as of a specific date or with respect
to changes permitted by the Credit Agreement).

(d) Amendment Fee. Borrower shall have paid to Agent the Amendment Fee and the
$2,000,000 scheduled installment of the Principal Balance of Term Loan A due on
March 19, 2007.

The date on which all of the conditions set forth in this Section 4 have been
satisfied is referred to herein as the “Effective Date.”

4. Waiver of Subject Defaults. From and after the Effective Date, the Agent and
the Lenders hereby waive the Subject Defaults, including their right to charge
interest at the Default Rate on

 

5



--------------------------------------------------------------------------------

account of the Subject Defaults. Such waiver (i) shall not be deemed to extend
to any other Event of Default which has arisen or may hereafter arise, whether
or not known to the Agent, the Lenders, any Credit Party on the date hereof,
(ii) shall not be deemed to effect any amendment of the Loan Agreement or any of
the other Loan Documents, all of which shall remain in full force and effect in
accordance with their respective terms except as expressly amended hereby and
(iii) shall not be deemed to establish a custom or course of dealing among the
Credit Parties, the Agent and the Lenders.

5. Reaffirmation of Liability. Each Credit Party hereby ratifies, reaffirms and
confirms each and every one of its liabilities, obligations and agreements under
the Credit Agreement and each other Loan Document, all as amended by this First
Amendment, and the Liens created thereby, and acknowledges that (i) it has no
defenses, claims or set-offs to the enforcement by Agent or the Lenders of such
liabilities, obligations and agreements, (ii) Agent and the Lenders have fully
performed all obligations to the Credit Parties which they may have had, or
have, on and as of the date hereof and (iii) other than as specifically set
forth herein, Agent and the Lenders do not waive, diminish or limit any term or
condition contained in the Credit Agreement or the other Loan Documents. The
agreement of Agent and the Lenders to the terms of this First Amendment or any
other amendment of the Credit Agreement shall not be deemed to establish or
create a custom or course of dealing among the Credit Parties, Agent and the
Lenders.

6. Representations and Warranties.

(a) Notwithstanding any other provision of this First Amendment, each Credit
Party hereby (i) confirms and makes all of the representations and warranties
set forth in the Credit Agreement and other Loan Documents with respect to such
Credit Party as of the date hereof and confirms that they are true and correct
in all material respects (except for those representations and warranties made
as of a specific date or with respect to changes permitted by the Credit
Agreement), and (ii) specifically represents and warrants to Agent and the
Lenders that it has good and marketable title to all of its respective
Collateral, free and clear of any Lien or security interest in favor of any
other Person (other than Permitted Liens).

(b) Each Credit Party hereby represents and warrants as of the date of this
First Amendment as follows: (i) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (ii) the
execution, delivery and performance by it of this First Amendment are within its
powers, have been duly authorized, and do not contravene (A) its certificate or
articles of incorporation or other organizational documents, or (B) any
applicable law; (iii) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Authority or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this First Amendment by or against it; (iv) this
First Amendment has been duly executed and delivered by it; (v) this First
Amendment constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and (vi) no Default or Event of Default exists, has
occurred or is continuing.

7. Expenses. The Credit Parties shall pay all costs and expenses incurred by
Agent or any of its Affiliates, including, without limitation, documentation and
diligence fees and expenses, all recording, professional and filing fees and
expenses and all other out-of-pocket charges and expenses and reasonable
attorneys’ fees and expenses, in connection with entering into, negotiating,
preparing, reviewing and executing this First Amendment and all related
agreements, documents and instruments, and all of the same may be charged to the
Credit Parties’ account and shall be part of the Obligations. If Agent or any of
its Affiliates uses in-house counsel for any of the purposes set forth above,
the Credit Parties expressly agree that their Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Affiliate in its sole
discretion for the work performed.

 

6



--------------------------------------------------------------------------------

8. References. From and after the Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this First Amendment, (ii) each reference in any other Loan Document
to the “Credit Agreement” shall mean and be a reference to the Credit Agreement
as amended by this First Amendment and (iii) this First Amendment shall
constitute a “Loan Document.” Except as specifically amended hereby, the Credit
Agreement and all other Loan Documents shall remain in full force and effect and
the terms thereof are expressly incorporated herein and are ratified and
confirmed in all respects. This First Amendment is not intended to be or to
create, nor shall it be construed as or constitute, a novation or an accord and
satisfaction but shall constitute an amendment of the Credit Agreement. The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement as amended by this First Amendment as though such terms and conditions
were set forth herein in full. The execution, delivery and effectiveness of this
First Amendment shall not, except as expressly provided in this First Amendment,
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document or any other documents, instruments and agreements executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing whether arising before or after the date hereof or as a
result of performance hereunder.

9. Governing Law and Jury Trial. THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE CREDIT AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL
AND NOTICE PROVISIONS OF THE CREDIT AGREEMENT.

10. Headings and Counterparts. The captions in this First Amendment are intended
for convenience and reference only and do not constitute and shall not be
interpreted as part of this First Amendment and shall not affect the meaning or
interpretation of this First Amendment. This First Amendment may be executed in
one or more counterparts, all of which taken together shall constitute but one
and the same instrument. This First Amendment may be executed by facsimile
transmission, which facsimile signatures shall be considered original executed
counterparts for all purposes, and each party to this First Amendment agrees
that it will be bound by its own facsimile signature and that it accepts the
facsimile signature of each other party to this First Amendment.

11. Release of Claims. In consideration of the execution and delivery of this
First Amendment by Agent and the Lenders, the sufficiency of which is
acknowledged, and excepting only the contractual obligations respecting future
performance by Agent and the Lenders arising under the Credit Agreement and the
other Loan Documents, the Credit Parties each hereby irrevocably release and
forever discharge Agent and the Lenders and each of their respective affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
representatives and attorneys (each, a “Released Person”) of and from all
damages, losses, claims, demands, liabilities, obligations, actions and causes
of action whatsoever which the Credit Parties now may have or claim to have on
and as of the date hereof against any Released Person, whether presently known
or unknown, liquidated or unliquidated, suspected or unsuspected, contingent or
non-contingent, and of every nature and extent whatsoever (collectively,
“Claims”). Each Credit Party represents and warrants to Agent and the Lenders
that it has not granted or purported to grant to any other Person any interest
whatsoever in any Claim, as security or otherwise. The Credit Parties shall
indemnify, defend and hold harmless each Released Person from and against any
and all Claims and any loss, cost, liability, damage or expense (including
reasonable attorneys’ fees and

 

7



--------------------------------------------------------------------------------

expenses) incurred by any Released Person in investigating, preparing for,
defending against, providing evidence or producing documents in connection with
or taking other action in respect of any commenced or threatened Claim.

12. Amendments. This First Amendment may not be changed, modified, amended,
restated, waived, supplemented, discharged, canceled or terminated orally or by
any course of dealing or in any other manner other than by the written agreement
of Agent, the Lenders and the Credit Parties. This First Amendment shall be
considered part of the Credit Agreement for all purposes under the Credit
Agreement.

13. Entire Agreement. This First Amendment, the Credit Agreement, and the other
Loan Documents constitute the entire agreement between the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

14. Miscellaneous. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine. This First
Amendment shall inure to the benefit of Agent, all future holders of any note,
any of the Obligations or any of the Collateral and all Transferees, and each of
their respective successors and permitted assigns. No Credit Party may assign,
delegate or transfer this First Amendment or any of its rights or obligations
under this First Amendment without the prior written consent of Agent. No rights
are intended to be created under this First Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of any Credit Party.
Nothing contained in this First Amendment shall be construed as a delegation to
Agent of any Credit Party’s duty of performance, including, without limitation,
any duties under any account or contract in which Agent has a security interest
or Lien. This First Amendment shall be binding upon the Credit Parties and their
respective successors and assigns.

[SIGNATURES APPEAR ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first written above.

 

CREDIT PARTIES:   A.D.A.M., INC.   By:  

/s/ Kevin S. Noland

  Name:   Kevin S. Noland   Title:   Chief Executive Officer     ONLINE
BENEFITS, INC.   By:  

/s/ Kevin S. Noland

  Name:   Kevin S. Noland   Title:   Chief Executive Officer AGENT AND LENDER:  
CAPITALSOURCE FINANCE LLC   By:  

/s/ John N. Toufanian

  Name:   John N. Toufanian   Title:   Authorized Signatory